COURT OF APPEALS
                   SECOND DISTRICT OF TEXAS
                        FORT WORTH

                       NO. 02-14-00056-CV


ORCA ASSETS, G.P., L.L.C.,                    APPELLANTS
ORCA/ICI DEVELOPMENT, ORCA
PETROLEUM, LTD., AND ALLEN
BERRY

                                V.

LOUIS DORFMAN; K.I. HOLDINGS,                  APPELLEES
LTD.; SAM MYERS, J.M.D.
RESOURCES, INC.; BILLY
COGDELL BOWDEN; BARBARA
STANDFIELD; STACEY DORFMAN-
KIVOWITZ; JULIA DORFMAN;
MARK DORFMAN; DAVID PHILLIP
COOK; CHERYL KING COOK; SAM
Y. DORFMAN, JR.; PETROHAWK
PROPERTIES, L.P.; FRANK
MORAVITS, INDIVIDUALLY AND
AS TRUSTEE OF THE MORAVITS
CHILDREN TRUST NO. 1 AND
MORAVITS CHILDREN TRUST NO.
2, SHELBY MORAVITS, AND
JERRY KORTZ


                       NO. 02-14-00057-CV


JPMORGAN CHASE BANK, N.A.,                     APPELLANT
AS TRUSTEE OF THE RED CREST
TRUST
                                        V.

LOUIS DORFMAN; K.I. HOLDINGS,                                       APPELLEES
LTD.; SAM MYERS, J.M.D.
RESOURCES, INC.; BILLY
COGDELL BOWDEN; BARBARA
STANDFIELD; STACEY DORFMAN-
KIVOWITZ; JULIA DORFMAN;
MARK DORFMAN; DAVID PHILLIP
COOK; CHERYL KING COOK; SAM
Y. DORFMAN, JR.; PETROHAWK
PROPERTIES, L.P.; FRANK
MORAVITS, INDIVIDUALLY AND
AS TRUSTEE OF THE MORAVITS
CHILDREN TRUST NO. 1 AND
MORAVITS CHILDREN TRUST NO.
2, SHELBY MORAVITS, AND
JERRY KORTZ


                                    ------------

          FROM THE 342ND DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 342-259139-12

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      We have considered appellants’ joint motions to dismiss their appeals of

the trial court’s order with respect to appellee Petrohawk Properties, L.P. only.

We grant both motions and dismiss appellants’ appeals with respect to appellee




      1
       See Tex. R. App. P. 47.4.


                                          2
Petrohawk Properties, L.P. only, with prejudice. See Tex. R. App. P. 42.1(a)(1),

43.2(f).

       Costs of the appeals shall be paid by the party incurring the same, for

which let execution issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: LIVINGSTON, C.J.; MCCOY and MEIER, JJ.

DELIVERED: August 7, 2014




                                        3